IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31271
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RON CAGE,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                       USDC No. 00-CR-3-ALL-C
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ron Cage appeals his conviction under 18 U.S.C. § 922(g)(1)

for possession of a firearm by a convicted felon.   He argues that

18 U.S.C. § 922(g)(1) is unconstitutional, that mere intra-state

possession of a firearm is insufficient to establish that the

firearm traveled in or affected interstate commerce, and that the

district court’s refusal to include a requested jury instruction

on the “in or affecting” commerce element was error.   Cage


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-31271
                               -2-

acknowledges that each of these claims is foreclosed by existing

Fifth Circuit precedent, but he states that he raises the claims

to preserve them for further review.

     Cage’s claims are indeed foreclosed by circuit precedent.

See United States v. Daugherty, 264 F.3d 513, 518 & n.12 (holding

that “constitutionality of § 922(g) is not open to question” and

that evidence that a weapon was manufactured outside of the state

in which it was possessed is sufficient to support a conviction)

(5th Cir. 2001), cert. denied, 122 S. Ct. 1113 (2002); United

States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999) (refusing

instruction that required proof that ammunition had an “explicit

connection or substantial effect on” interstate commerce).

     Accordingly, the district court’s judgment is AFFIRMED.